*1066OPINION.
Love :
In this case the only issue involved is whether or not there existed such abnormal conditions in the conduct of petitioner’s business in 1920 as would justify a holding that it was entitled to have its taxes assessed under section 328 of the Revenue Act of 1918.
It may be conceded that petitioner’s percentage of' profit in the taxable year was very high, but that does not entitle it to special assessment. Section 327 (d), Revenue Act of 1918. Its average borrowed capital was somewhat in excess of its invested capital, and if it be held that such an amount wafs unusual with corporation experiences, such abnormality alone and within itself would not entitle a corporation to special assessment. See Decline Manufacturing Co., 6 B. T. A. 711; C. A. Dahl, 10 B. T. A. 915; Higgenbotham-Bailey-Logan Co., 8 B. T. A. 566.
In view of all the facts in this case we are convinced that in having its taxes computed under section 302 it obtained all the benefits to which it was legally entitled.

Judgment will he entered for the respondent.